Exhibit 10.3

PLANAR SYSTEMS, INC.

RESTRICTED STOCK AWARD NOTICE

2009 INCENTIVE PLAN

Planar Systems, Inc. (the “Company”) hereby grants to you a Restricted Stock
Award (the “Award”) for shares of the Company’s Common Stock. The Award is
subject to all the terms and conditions set forth in (i) this Restricted Stock
Award Notice (the “Award Notice”), (ii) the Restricted Stock Award Agreement and
(iii) the Company’s 2009 Incentive Plan (the “Plan”), which are available as
provided below and incorporated into the Award Notice in their entirety.

 

Participant:   [Name] Grant Date:   November 20, 2009 Vesting Commencement Date:
  December 25, 2009 Number of Shares:            Fair Market Value Per Share on
Grant Date:   $2.39 Vesting Schedule:  

This Award will vest and cease to be subject to forfeiture with respect to
one-twelfth of the shares on each of the following dates:

 

December 25, 2009; March 26, 2010; June 25, 2010; September 24, 2010; December
31, 2010; April 1, 2011; July 1, 2011; September 30, 2011; December 30, 2011;
March 30, 2012; June 29, 2012; and September 28, 2012.

 

provided, however, that the Award will vest and cease to be subject to
forfeiture on an accelerated basis as provided in the Severance Agreement (as
defined below).

Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, the Award Notice, the Restricted Stock Award Agreement and the Plan.
You further acknowledge that as of the Grant Date, the Award Notice, the
Restricted Stock Award Agreement and the Plan (together with the Amended and
Restated Executive Severance Agreement dated                      (the
“Severance Agreement”)) set forth the entire understanding between Participant
and the Company regarding the Award and supersede all prior oral and written
agreements on the subject.

 

PLANAR SYSTEMS, INC.       PARTICIPANT

 

     

 

By:    [CEO or Secretary]       [Name]   Its:    [Title]       Taxpayer ID:  

 

         Address:  

 

          

 

Incorporated Documents:

 

1. Restricted Stock Award Agreement (Attachment 1)

2. 2009 Incentive Plan (available under Your

Benefits on Planar World)

3. Plan Summary (available under Your

Benefits on Planar World)

       

Restricted Stock Award Notice & Agreement (2009 Incentive Plan)



--------------------------------------------------------------------------------

ATTACHMENT 1

PLANAR SYSTEMS, INC.

2009 INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

Pursuant to your Restricted Stock Award Notice (the “Award Notice”) and this
Restricted Stock Award Agreement (this “Agreement”), Planar Systems, Inc.
(the “Company”) has granted you a Restricted Stock Award (the “Award”) under its
2009 Incentive Plan (the “Plan”) for the number of shares of the Company’s
Common Stock indicated in your Award Notice. Capitalized terms not explicitly
defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan.

The details of the Award are as follows:

1. Vesting

The Award will vest and no longer be subject to forfeiture according to the
vesting schedule set forth in the Award Notice (the “Vesting Schedule”). Shares
subject to the portion of the Award that has vested and is no longer subject to
forfeiture according to the Vesting Schedule are referred to herein as “Vested
Shares.” Shares subject to the portion of the Award that has not vested and
remains subject to forfeiture under the Vesting Schedule are referred to herein
as “Unvested Shares.” The Unvested Shares will vest (and to the extent so vested
cease to be Unvested Shares remaining subject to forfeiture) in accordance with
the Vesting Schedule (the Unvested and Vested Shares are collectively referred
to herein as the “Shares”). The Award will terminate and the Unvested Shares
will be subject to forfeiture upon your Termination of Service as set forth in
Section 2.

2. Termination of Award upon Termination of Service

Upon your Termination of Service, any portion of the Award which has not vested
as provided in Section 1 will immediately terminate. Unless the Plan
Administrator determines otherwise prior to your Termination of Service, all
Unvested Shares shall immediately be forfeited upon your Termination of Service
without payment of any further consideration to you.

3. Consideration for Award

Consideration has been paid by you to the Company for the Award in the form of
services rendered.

4. Securities Law Compliance

4.1 You represent and warrant that you (a) have been furnished with a copy of
the Plan and all information which you deem necessary to evaluate the merits and
risks of receipt of the Shares, (b) have had the opportunity to ask questions
and receive answers concerning the information received about the Shares and the
Company, and (c) have been given the opportunity to obtain any additional
information you deem necessary to verify the accuracy of any information
obtained concerning the Shares and the Company.

Restricted Stock Award Notice & Agreement (2009 Incentive Plan)



--------------------------------------------------------------------------------

4.2 You hereby agree that you will in no event sell or distribute all or any
part of the Shares unless (a) there is an effective registration statement under
the Securities Act and applicable state securities laws covering any such
transaction involving the Shares or (b) the Company receives an opinion of your
legal counsel (concurred in by legal counsel for the Company) stating that such
transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration. You understand that
the Company has no obligation to you to register the Shares with the SEC and has
not represented to you that it will so register the Shares.

4.3 You confirm that you have been advised, prior to your receipt of the Shares,
that neither the offering of the Shares nor any offering materials have been
reviewed by any administrator under the Securities Act or any other applicable
securities act (the “Acts”) and that the Shares have not been registered under
any of the Acts and therefore cannot be resold unless they are registered under
the Acts or unless an exemption from such registration is available.

4.4 You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.

5. Transfer Restrictions

5.1 Restrictions on Transfer. Unvested Shares will not be sold, transferred,
assigned, encumbered or otherwise disposed of in contravention of the provisions
of this Agreement. Except as otherwise provided in this Agreement, such
restrictions on transfer, however, will not apply to (a) a transfer of title to
the Unvested Shares effected pursuant to your will or laws of intestate
succession, or (b) a transfer to the Company in pledge as a security for any
purchase-money indebtedness incurred by you in connection with the acquisition
of the Unvested Shares.

5.2 Transferee Obligations. Each person (other than the Company) to whom the
Shares are transferred by means of one of the permitted transfers specified in
Section 5.1 must, as a condition precedent to the validity of such transfer,
acknowledge in writing to the Company that such person is bound by the
provisions of this Agreement, to the same extent the Shares would be so subject
if retained by you.

6. Section 83(b) Election for Award

You understand that under Section 83(a) of the Code, the excess of the Fair
Market Value of the Unvested Shares on the date the forfeiture restrictions
lapse over the purchase price, if any, paid for such Shares will be taxed, on
the date such forfeiture restrictions lapse, as ordinary income subject to
payroll and withholding tax and tax reporting, as applicable. For this purpose,
the term “forfeiture restrictions” means the right of the Company to receive

 

-2-



--------------------------------------------------------------------------------

back any Unvested Shares upon termination of your employment or services with
the Company or a Related Company. You understand that you may elect under
Section 83(b) of the Code to be taxed at the time the Unvested Shares are
acquired, rather than when and as the Unvested Shares cease to be subject to the
forfeiture restrictions. Such election (an “83(b) Election”) must be filed with
the Internal Revenue Service within 30 days from the Grant Date of the Award.
Even if the Fair Market Value of the Unvested Shares on the Grant Date equals
the purchase price, if any, (and thus no tax is payable), you must file the
election within the 30-day period to avoid the risk of adverse tax consequences
in the future.

You understand that there is a risk the Internal Revenue Service might challenge
the Company’s determination of the Fair Market Value of the Shares, in which
case you will be deemed to have received more ordinary income than originally
estimated. You also understand that (a) you will not be entitled to a deduction
for any ordinary income previously recognized as a result of the 83(b) Election
if the Unvested Shares are subsequently forfeited to the Company, and (b) the
83(b) Election may cause you to recognize more ordinary income than you would
have otherwise recognized if the Internal Revenue Service determines that the
value of the Unvested Shares on the date the Shares are transferred is higher
than the Fair Market Value of the Shares on that date as determined by the
Company and/or the value of the Unvested Shares subsequently declines.

THE FORM FOR MAKING AN 83(b) ELECTION IS ATTACHED TO THIS AGREEMENT AS
EXHIBIT B. YOU UNDERSTAND THAT FAILURE TO FILE SUCH AN ELECTION WITHIN THE
30-DAY PERIOD MAY RESULT IN THE RECOGNITION OF ORDINARY INCOME BY YOU AS THE
FORFEITURE RESTRICTIONS LAPSE. You further understand that an additional copy of
such election form should be filed with your federal income tax return for the
calendar year in which the date of this Agreement falls. You acknowledge that
the foregoing is only a summary of the federal income tax laws that apply to the
receipt of the Unvested Shares under this Agreement and does not purport to be
complete. YOU FURTHER ACKNOWLEDGE THAT THE COMPANY HAS DIRECTED YOU TO SEEK
INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE CODE, THE INCOME
TAX LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH YOU MAY RESIDE,
AND THE TAX CONSEQUENCES OF YOUR DEATH.

You agree to execute and deliver to the Company with this Agreement a copy of
the Acknowledgment and Statement of Decision Regarding Section 83(b) Election
attached hereto as Exhibit A. You further agree that you will execute and
deliver to the Company with this Agreement a copy of the 83(b) Election attached
hereto as Exhibit B if you chooses to make such an election.

7. Book Entry Registration of the Shares

The Company will issue the Shares by registering the Shares in book entry form
with the Company’s transfer agent in your name and the applicable restrictions
will be noted in the records of the Company’s transfer agent in the book entry
system. No certificate(s) representing all or a part of the Shares may be issued
until the Shares become Vested Shares.

 

-3-



--------------------------------------------------------------------------------

8. Stop-Transfer Notices

You understand and agree that, in order to ensure compliance with the
restrictions referred to in this Agreement, the Company may issue appropriate
“stop-transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records. The Company will not be required to (a) transfer
on its books any Shares that have been sold or transferred in violation of the
provisions of this Agreement or (b) treat as the owner of the Shares, or
otherwise accord voting, dividend or liquidation rights to, any transferee to
whom the Shares have been transferred in contravention of this Agreement.

9. Independent Tax Advice

You acknowledge that determining the actual tax consequences to you of receiving
or disposing of the Shares may be complicated. These tax consequences will
depend, in part, on your specific situation and may also depend on the
resolution of currently uncertain tax law and other variables not within the
control of the Company. You are aware that you should consult a competent and
independent tax advisor for a full understanding of the specific tax
consequences to you of receiving or disposing of the Shares. Prior to executing
this Agreement, you either have consulted with a competent tax advisor
independent of the Company to obtain tax advice concerning the receipt or
disposition of the Shares in light of your specific situation or you have had
the opportunity to consult with such a tax advisor but chose not to do so.

10. Withholding and Disposition of Shares

You are ultimately responsible for all taxes owned in connection with this Award
(e.g., at vesting and/or upon receipt of the Shares), including any domestic or
foreign tax withholding obligation required by law, whether national, federal,
state or local, including FICA or any other social tax obligation (the “Tax
Withholding Obligation”), regardless of any action the Company or any Related
Company takes with respect to any such Tax Withholding Obligation that arises in
connection with this Award. As a condition to the removal of restrictions from
your Vested Shares registered in book entry form with the Company’s transfer
agent, you agree to make arrangements satisfactory to the Company for the
payment of the Tax Withholding Obligation that arises upon receipt of the
Shares, as the forfeiture restrictions on any Shares lapse or otherwise. At your
request, the Company will cancel from the Vested Shares the number of whole
shares of the Company’s common stock required to satisfy the minimum applicable
Tax Withholding Obligation, the number to be determined by the Company based on
the Fair Market Value of the Shares on the date the Company is required to
withhold. Notwithstanding the foregoing, to the maximum extent permitted by law,
you acknowledge and agree that the Company and any Related Company has the right
without notice to deduct from salary or other amounts payable to you amounts
sufficient to satisfy the Tax Withholding Obligation.

 

-4-



--------------------------------------------------------------------------------

11. Dividends

The Company will retain for your account any stock or cash dividends declared on
the Unvested Shares. Any such cash dividends will be paid to you in a lump sum
when and if such Unvested Shares vest, subject to any applicable Tax Withholding
Obligation. Any stock dividends will be issued in book entry form and will be
subject to forfeiture to the same extent as the Unvested Shares with respect to
which such stock dividends were paid. You will have no right to receive any
dividend payments pursuant to this Section 11 with respect to Shares that do not
vest or are otherwise forfeited.

12. General Provisions

12.1 Assignment. The Company may assign its forfeiture rights at any time,
whether or not such rights are then exercisable, to any person or entity
selected by the Company’s Board of Directors.

12.2 No Waiver. No waiver of any provision of this Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

12.3 Cancellation of Shares. If Unvested Shares may no longer vest and become
Vested Shares , then, from and after such time, the person from whom such Shares
are to be forfeited will no longer have any rights as a recipient of such
Shares, such Shares will be deemed forfeited in accordance with the applicable
provisions of this Agreement, and the Company or its assignees will be deemed
the owner and recipient of such Shares, whether or not the certificates
therefore have been delivered as required by this Agreement.

12.4 Undertaking. You hereby agree to take whatever additional action and
execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either you or the Shares pursuant to the express
provisions of this Agreement.

12.5 Agreement Is Entire Contract. This Agreement (together with the Severance
Agreement (as defined in the Award Notice)) constitutes the entire contract
between the parties hereto with regard to the subject matter hereof. This
Agreement is made pursuant to the provisions of the Plan and will in all
respects be construed in conformity with the express terms and provisions of the
Plan.

12.6 Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
you and your legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law, whether or not any such person will have become
a party to this Agreement and agreed in writing to join herein and be bound by
the terms and conditions hereof.

12.7 No Employment or Service Contract. Nothing in this Agreement will affect in
any manner whatsoever the right or power of the Company, or a Related Company,
to terminate your employment or services on behalf of the Company, for any
reason, with or without Cause.

 

-5-



--------------------------------------------------------------------------------

12.8 Shareholder of Record. You will be recorded as a shareholder of the Company
and will have, subject to the provisions of this Agreement and the Plan, all the
rights of a shareholder with respect to the Shares.

12.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but which, upon execution, will
constitute one and the same instrument.

12.10 Governing Law. This Agreement will be construed and administered in
accordance with and governed by the laws of the State of Oregon.

 

-6-



--------------------------------------------------------------------------------

EXHIBIT A

ACKNOWLEDGMENT AND STATEMENT OF DECISION REGARDING

SECTION 83(b) ELECTION

The undersigned, a recipient of          shares of Common Stock of Planar
Systems, Inc., an Oregon corporation (the “Company”), pursuant to a restricted
stock award granted pursuant to the Company’s 2009 Incentive Plan (the “Plan”),
hereby states as follows:

1. The undersigned acknowledges receipt of a copy of the Plan relating to the
offering of such shares. The undersigned has carefully reviewed the Plan and the
Restricted Stock Award Agreement pursuant to which the award was granted.

2. The undersigned either (check and complete as applicable):

 

(a)            has consulted, and has been fully advised by, the undersigned’s
own tax advisor,                     , whose business address is
                    , regarding the federal, state and local tax consequences of
receiving shares under the Plan, and particularly regarding the advisability of
making an election pursuant to Section 83(b) of the Internal Revenue Code of
1986, as amended (the “Code”), and pursuant to the corresponding provisions, if
any, of applicable state law, or (b)            has knowingly chosen not to
consult such a tax advisor.

3. The undersigned hereby states that the undersigned has decided (check as
applicable)

 

(a)            to make an election pursuant to Section 83(b) of the Code, and is
submitting to the Company, together with the undersigned’s executed Restricted
Stock Award Agreement, an executed form entitled “Election Under Section 83(b)
of the Internal Revenue Code of 1986”, or (b)            not to make an election
pursuant to Section 83(b) of the Code.

4. Neither the Company nor any affiliate or representative of the Company has
made any warranty or representation to the undersigned with respect to the tax
consequences of the undersigned’s purchase of shares under the Plan or of the
making or failure to make an election pursuant to Section 83(b) of the Code or
the corresponding provisions, if any, of applicable state law.

 

Dated:                          

 

     [Name]



--------------------------------------------------------------------------------

EXHIBIT B

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer’s gross income for the current
taxable year the amount of any compensation taxable to taxpayer in connection
with taxpayer’s receipt of the property described below:

 

1. The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

NAME OF TAXPAYER:                                                  

NAME OF SPOUSE:                                                       

ADDRESS:                                                                        

                                       
                                                    

IDENTIFICATION NO. OF TAXPAYER:                     

IDENTIFICATION NO. OF SPOUSE:                           

TAXABLE YEAR:                     

 

2. The property with respect to which the election is made is described as
follows:          shares of the Common Stock of Planar Systems, Inc., an Oregon
corporation (the “Company”).

 

3. The date on which the property was transferred is:                     

 

4. The property is subject to the following restrictions:

The property is subject to a right pursuant to which taxpayer forfeits the
rights in and to the shares if for any reason taxpayer’s service with the
Company is terminated. The forfeiture right lapses in a series of [quarterly]
[annual] installments over a [            ]-year period ending on         ,
20    .

 

5. The aggregate fair market value at the time of transfer, determined without
regard to any restriction other than a restriction which by its terms will never
lapse, of such property is: $        

 

6. The amount (if any) paid for such property is: $0

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The undersigned is the person performing the services
in connection with the transfer of said property.

 

B-2



--------------------------------------------------------------------------------

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

 

Dated:                     

     

 

      Recipient

 

B-3



--------------------------------------------------------------------------------

DISTRIBUTION OF COPIES

 

1. File original with the Internal Revenue Service Center where the taxpayer’s
income tax return will be filed. Filing must be made by no later than 30 days
after the date the property was transferred.

 

2. Attach one copy to the taxpayer’s income tax return for the taxable year in
which the property was transferred.

 

3. Mail one copy to the Company at the following address:

Planar Systems Inc.

Attn: Diana Baumgartner

1195 NW Compton Drive

Beaverton, OR 97006-1992